           Case 3:13-cv-00323-RCJ-VPC Document 74 Filed 03/05/21 Page 1 of 1




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA

 8   KYLE J. RODNEY,

 9                  Petitioner,                   Case No.: 3:13-CV-00323-RCJ

10   vs.                                                  ORDER

11   WILLIAM GITTERE, et al.,

12                  Respondents.

13

14          On September 22, 2020, the court granted petitioner’s motion for discovery (ECF No. 73)

15   and further ordered that “The petitioner shall notify the court when he has completed the

16   discovery outlined above. The court will then issue a schedule for briefing on the question of

17   cause and prejudice under Martinez and the underlying merits of petitioner’s remaining claims of

18   ineffective assistance of counsel.” (ECF No. 73 at 5).

19          IT IS HEREBY ORDERED that the parties shall file a Joint Status Report with the

20   Court on or before Monday, April 5, 2021.

21          IT IS SO ORDERED.

22   Dated this 5th day of March, 2021.

23
                                                  _____________________________________
24                                                          ROBERT C. JONES
                                                         United States District Judge
